DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/27/2022, with respect to claims 12-20 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. 102 has been withdrawn. 
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. The Applicant argues that Gupte et al. U.S. PGPub 2019/0170603 does not disclose a wetness detector. The Examiner respectfully disagrees. Gupte states,
“In response to determining that a refrigerant leak is present within the HVAC system 100, the controller 130 enters leak response mode to perform suitable control actions to manage the detected leak of the refrigerant 106. In leak response mode, the controller 130 provides one or more instructions, such as any suitable control signals or requests to a master controller modifying operation of the HVAC system 100. In some embodiments, the control signals prompt the HVAC system 100 to provide alerts and/or to take corrective action in response to a detected refrigerant leak. For example, the controller 130 may transmit the control signal to instruct a device, such as a thermostat, a user device, and/or a service technician workstation, to generate an alert indicative of the detected refrigerant leak. For example, the alert may include instructions to deactivate activation sources, instructions to instruct users to perform any suitable actions, and/or a determined location of the leak within the HVAC system 100 to enable a technician to find to make an informed repair of the HVAC system 100. Once informed of the detected refrigerant leak, users may perform manual control actions, such as shutting off the HVAC system 100 or repairing a portion of the evaporator 80, in response to the detected refrigerant leak. Additionally, the control signals from the controller 130 may cause the HVAC system 100 to pump and confine the refrigerant 106 to a particular portion of the HVAC system 100, such as a particular portion of the HVAC system 100 away from the refrigerant leak, cause the HVAC system 100 to dilute the refrigerant leak from the HVAC system 100, or a combination thereof (pg. 7-8, ¶58).”

“For embodiments that include an array of vibration sensors 120, in addition to determining the presence of a refrigerant leak, the controller 130 may also determine a location of a refrigerant leak. By way of an example, in certain embodiments, the first vibration sensor 200 and the second vibration sensor 204 may be accelerometers, and the third vibration sensor 210 and the fourth vibration sensor 214 may be electronic microphones. For such embodiments, when the evaporator 80 leaks, the first, second, and third vibration sensors 200, 204, 210 sense vibrations of a greater amplitude than the fourth vibration sensor 214, which is proximate the condenser 76. Additionally, when the leak instead occurs on the first side 202 of the evaporator 80, the first vibration sensor 200 senses vibrations of a greater amplitude than the second vibration sensor 204. As such, in certain embodiments, the controller 130 can analyze the relative amplitudes of vibration patterns detected by the various vibration sensors 120 to determine a location of the refrigerant leak. In such embodiments, the controller 130 can store the location of the refrigerant leak in the memory 134 and/or or provide the location of the refrigerant leak with alerts indicative of the refrigerant leak to enable a service technician to make more informed and effective repairs (pg. 8, ¶63).”

The Examiner asserts that leak detection is a form of wetness detection since it detects that wetness is occurring outside a housing or enclosure due to a leak. Gupte discloses refrigerant leak detection which is a form of wetness detection. For at least these reasons, the rejection of the claims is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupte et al. U.S. PGPub 2019/0170603.
Regarding claim 1, Gupte discloses a building monitoring system, said system comprising: an HVAC monitor, comprising a condensing unit connector, an air handler connector, a thermostat connector and a control module (e.g. pg. 2, ¶22 and 25; pg. 3, ¶28; pg. 4, ¶40-41; pg. 5, ¶45; pg. 8, ¶60; Fig. 4-6); a wetness detector (e.g. pg. 7-8, ¶58 and 63); and a communicator, wherein the communicator accesses a location of the building monitoring system and selectively communicates with a technician based at least in part on the location (e.g. pg. 7-8, ¶58 and 63). 
 	Regarding claim 2, Gupte discloses the building monitoring system of claim 1, wherein a user selects whether to contact the technician (e.g. pg. 7-8, ¶58 and 63). 
 	Regarding claim 3, Gupte discloses the building monitoring system of claim 1, wherein the technician is selected based on the location or anticipated location of the technician (e.g. pg. 7-8, ¶58 and 63). 
 	Regarding claim 4, Gupte discloses the building monitoring system of claim 3, wherein the technician is selected further based on parts or tools available to the technician (e.g. pg. 7-8, ¶58 and 63). 
 	Regarding claim 5, Gupte discloses the building monitoring system of claim 1, wherein the HVAC monitor and the wetness detector create a fault notification (e.g. generated alert for leak), wherein the fault notification has characteristics and wherein the technician is selected at least in part based on the characteristics of the fault notification (e.g. pg. 7-8, ¶58 and 63). 
 	Regarding claim 6, Gupte discloses a method for monitoring a building having a steward, the method comprising: receiving operating information from a HVAC system and at least one wetness detector (e.g. pg. 7-8, ¶58 and 63); detecting a fault status based on the information and creating a fault notification (e.g. pg. 7-8, ¶58 and 63); communicating the fault notification to the steward (e.g. pg. 7-8, ¶58 and 63); determining an appropriate technician to address the fault status based at least in part on the fault status and the location of the building (e.g. pg. 7-8, ¶58 and 63); and selectively contacting the technician and requesting a response (e.g. pg. 7-8, ¶58 and 63). 
 	Regarding claim 7, Gupte discloses the method of claim 6, the technician is selected based on an input from the steward (e.g. pg. 7-8, ¶58 and 63). 
  	Regarding claim 9, Gupte discloses the method of claim 6, wherein the technician is selected at least in part based on an evaluation of whether the technician is close proximity to the steward, or has parts or tools to address the fault (e.g. pg. 7-8, ¶58 and 63). 
 	Regarding claim 10, Gupte discloses the method of claim 6 further comprising defining nominal operating conditions for the HVAC system and/or the wetness detector and defining the fault status as a condition outside of the nominal operating conditions (e.g. pg. 7-8, ¶58 and 63). 
 	Regarding claim 11, Gupte discloses the method of claim 6 further comprising tracking a plurality of fault statuses and information related to the fault statuses (e.g. pg. 7-8, ¶58 and 63). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte as applied to claim 6 above.
Gupte discloses selecting a technician to address a fault notification, but does not explicitly disclose the user/owner selecting the technician from among a plurality of technicians.
 	Official notice is taken that a homeowner choosing among a plurality of technician was well known at the time the invention was filed in the analogous art of building maintenance.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to choose from a plurality of technicians to address the fault. One of ordinary skill in the art would have been motivated to do this in order to enable a user to select the optimal technician at the time that can resolve the fault.
 	Therefore, it would have been obvious to modify Gupte to obtain the invention as specified in claim 8.

Allowable Subject Matter
Claims 12-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
May 17, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116